RENDERED: OCTOBER 9, 2020; 10:00 A.M.
                 NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                  Court of Appeals

                   NO. 2019-CA-0444-MR



COMMONWEALTH OF
KENTUCKY                                           APPELLANT



          APPEAL FROM FAYETTE CIRCUIT COURT
v.       HONORABLE KIMBERLY N. BUNNELL, JUDGE
                 ACTION NO. 18-CR-00026



BRANDON SENTELL RILEY                               APPELLEE


                           AND
                   NO. 2019-CA-0481-MR



BRANDON SENTELL RILEY                              APPELLANT



          APPEAL FROM FAYETTE CIRCUIT COURT
v.       HONORABLE KIMBERLY N. BUNNELL, JUDGE
                 ACTION NO. 18-CR-00026


COMMONWEALTH OF
KENTUCKY                                            APPELLEE
                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; DIXON AND JONES, JUDGES.

CLAYTON, CHIEF JUDGE: These appeals are brought from a final judgment

and sentence of imprisonment entered by the Fayette Circuit Court after a jury

found Brandon Riley guilty of multiple offenses, including two counts of first-

degree trafficking in a controlled substance and being a first-degree persistent

felony offender. In the first appeal, the Commonwealth argues that the trial court

misapplied the terms of Kentucky Revised Statutes (KRS) 533.060(3) in

calculating whether Riley’s enhanced sentences should run concurrently or

consecutively. In the second appeal, Riley argues that the trial court erred in not

conducting separate trials for charges that were incurred several days apart.

Having reviewed the record and applicable law, we affirm.

                                 Background Facts

             On October 31, 2017, two Lexington police officers observed a black

BMW traveling down Midland Avenue at 22 miles per hour over the speed limit.

When they turned on their lights and pursued the car, it sped up and turned into an

alley parking lot. Charles Johnson was in the parking lot when the BMW pulled

in. He saw the driver throw an object from the window which hit the windshield of


                                         -2-
a parked car and burst, sending white powder flying over the windshields of nearby

cars and Johnson’s van. Alfred Rawls, a FedEx driver who was in the parking lot

making a delivery, observed the BMW in the backup camera of his truck. He saw

it speed by and had to pull out of the way. The BMW drove through the lot and

parked behind an adjacent business. Neither Johnson nor Rawls saw anyone in the

car but the driver.

             The police had lost sight of the BMW by the time they arrived in the

parking lot but were flagged down by Johnson, who described the driver as an

African-American man in his thirties or forties wearing a grey hoodie, sweatpants,

and white tennis shoes. The police spotted a man wearing a grey sweat suit

crossing Vine Street. They followed him on foot and apprehended him. He was

breathing heavily and perspiring. When they searched him. they found the key fob

to the BMW in his pocket. He told them he owned the car but later said his wife

was the owner of the car and he had not been driving it that day. Back at the

parking lot, the police collected the baggie containing white powder and the white

powder scattered on the windshield of the parked car. Inside the BMW, the police

found a digital scale, a white powdery substance, a backpack, and documentation

showing that Brandy Becksted, Riley’s girlfriend, had purchased the car for

$15,000. Riley was arrested on the following charges: first-degree possession of a

controlled substance (cocaine); possession of drug paraphernalia; first-degree


                                        -3-
trafficking in a controlled substance (less than four grams); tampering with

physical evidence; first-degree fleeing or evading police; and various traffic

offenses.

               On November 2, 2017, Riley posted bond and was placed on

conditional release. Following his formal arraignment on November 6, 2017, he

and Becksted returned home and used crack cocaine. Shortly thereafter, the police

arrived to execute a search warrant of the residence.

               The search warrant was based on a detective’s affidavit which stated

that a qualified confidential informant (QCI) had advised the police that Riley was

selling heroin at a residence on Horsemans Lane in Lexington. The police

arranged for the QCI to make two controlled purchases of heroin from Riley. On

both occasions, the police observed Riley leave the Horsemans Lane residence in a

newer model black BMW and meet the QCI at a gas station to conduct the

transaction.

               When the police arrived at the Horsemans Lane residence on

November 6 to execute the warrant, Becksted panicked and began to look around

for contraband, fearing she might be implicated if anything illegal was found

because the house was in her name. Upstairs, she found a baggie of white powder,

which was later found to contain fentanyl, and a semi-automatic pistol. She placed

these items in her purse and ran to a neighbor’s house but was intercepted by the


                                          -4-
police. She agreed to help the police with their investigation to avoid going to jail.

In addition to the gun and the baggie, her purse contained $1,366 mainly in $20

bills, a crack pipe, and a “snort straw.” Becksted told the police that the gun

belonged to Riley.

             The police searched the residence and found another bag of white

powder, which the Kentucky State Police (KSP) laboratory determined was

indicative of fentanyl but could not affirmatively identify as such, two sets of

digital scales, calibration weights, crack pipes, and snort straws. The police

searched Riley and found $1,465 in cash. After the arresting officers told him that

the gun in Becksted’s purse was stolen, Riley claimed everything in the house was

his. He was arrested and charged with the following: two counts of first-degree

trafficking in a controlled substance; possession of a handgun by a convicted felon;

receiving stolen property; and possession of drug paraphernalia.

             On January 8, 2018, Riley was charged for the events of October 31

and November 6 in one indictment. For October 31, he was charged with the

following: trafficking in a controlled substance, first degree (fentanyl); fleeing or

evading police, first degree (motor vehicle); tampering with physical evidence;

possession of drug paraphernalia; operation on a suspended or revoked operator’s

license; speeding 22 mph over limit; and no or expired registration plates. For

November 6, he was charged with the following: trafficking in a controlled


                                         -5-
substance, first degree (fentanyl); convicted felon in possession of a handgun;

receiving stolen property (firearm); and possession of drug paraphernalia. He was

also charged with being a persistent felony offender, first degree. All counts of the

indictment were tried together.

             At trial, a KSP crime lab technician testified that the two quantities of

white powder collected on October 31 weighed 15.11 grams and 1.394 grams and

both tested positive for fentanyl. The white powder found in Becksted’s purse on

November 6 weighted 12.8 grams and also contained fentanyl.

             In his testimony about the October 31 incident, Riley claimed that

there were two other individuals with him in the BMW, one of whom, Chris Snow,

was driving. When Snow noticed the police, he parked and the men decided to flee

because Snow was wanted for a probation violation and Riley had outstanding

warrants for misdemeanors and fines. Riley denied throwing anything from the

window of the car and denied ownership of the digital scales and residue found in

the car. In his testimony, Alfred Rawls, the FedEx driver, identified Riley as the

driver of the BMW and also testified that he saw him walk across East Vine Street.

             As to the November 6 incident, Riley claimed that the cash found on

his person was proceeds from a car he had recently sold to pay his bond. He

denied knowledge of the gun and white powder in Becksted’s purse and denied




                                         -6-
possessing or selling drugs. He testified that he had struggled with a crack cocaine

addiction for the past seven years.

             The jury convicted Riley of all the charges except receiving stolen

property (firearm) and found him guilty of being a persistent felony offender, first

degree (PFO I). The jury used the PFO conviction to enhance the October 31

trafficking sentence from five to ten years, the October 31 tampering sentence from

one to ten years, and the November 6 trafficking sentence from five to ten years.

The jury recommended that he serve his sentences concurrently for a total of ten

years.

             In sentencing Riley, the trial court accepted the recommendation of

the jury and ordered the October 31 sentences of five years for trafficking

enhanced to ten years by the PFO I conviction and one year for tampering

enhanced to ten years by the PFO conviction to run concurrently with each other.

The original five-year recommended sentence for the November 6 trafficking

charge was ordered to run consecutively to the October 31 sentences in accordance

with KRS 533.060(3). The trial court ruled that on November 6, Riley was not

“awaiting trial” on the PFO charge, and ordered the PFO enhancement to run

concurrently with the October 31 charges. The court thereby arrived at a total

sentence of fifteen years.




                                         -7-
             These appeals by the Commonwealth and by Riley followed. Further

facts will be set forth below as necessary.

                           Appeal No. 2019-CA-0444-MR

             In its appeal, the Commonwealth contests the manner in which the

trial court calculated Riley’s sentence, specifically, its interpretation and

application of KRS 533.060(3), which states:

             When a person commits an offense while awaiting trial
             for another offense, and is subsequently convicted or
             enters a plea of guilty to the offense committed while
             awaiting trial, the sentence imposed for the offense
             committed while awaiting trial shall not run concurrently
             with confinement for the offense for which the person is
             awaiting trial.

             The issue is whether the trial court correctly determined that the

sentence for the November trafficking charge should be run consecutively but

without the PFO enhancement.

             Because the trial court’s decision involves a question of law and the

interpretation of a statute, we review its ruling de novo. Robinson v.

Commonwealth, 437 S.W.3d 153, 154-55 (Ky. App. 2013). “[A]ppellate review of

a sentencing issue is not waived by the failure to object at the trial court level.”

Jones v. Commonwealth, 382 S.W.3d 22, 27 (Ky. 2011).

             The trial court found that the second trafficking charge, for which

Riley was arrested on November 6 following the execution of the search warrant,


                                          -8-
was committed by him while he was “awaiting trial” on the October 31 charges.

The court determined that KRS 533.060(3) requires the later charge to run

consecutively to the October 31 trafficking charge. The court further found,

however, that Riley was not “awaiting trial” on the PFO I count on November 6,

because he was not indicted on that charge until January 8, 2018. Accordingly, it

ordered the October 31 sentences for trafficking and tampering, enhanced to ten

years each by the PFO I conviction, to run concurrently with each other. The five-

year recommended sentence for the November 6 trafficking charge was ordered to

run consecutively with these sentences, in accordance with KRS 533.060(3). The

PFO enhancement of the November 6 trafficking charge was ordered to run

concurrently with the October 31 charges for a total sentence of fifteen years.

             The Commonwealth contends that KRS 533.060(3) requires Riley’s

October and November sentences for trafficking to be run consecutively and both

fully enhanced by the PFO I conviction. For purposes of KRS 533.060(3), “persons

are considered to be awaiting trial if they have sufficient knowledge of the first

offense by means of arrest for that crime or crimes and are released on bond or are

otherwise incarcerated for the crimes charged.” Moore v. Commonwealth, 990
S.W.2d 618, 621 (Ky. 1999). The Commonwealth argues that Riley was “awaiting

trial” on the PFO I charge on November 6, even though he had not been formally




                                         -9-
charged with the offense, because he would have known he would be charged as a

PFO based on his extensive prior criminal history.

             In the alternative, the Commonwealth contends that because a PFO

charge is an enhancement provision, rather than a separate offense, KRS

533.060(3) does not even apply here. In other words, because the PFO conviction

is merely an enhancement of the sentence for the offense committed while

awaiting trial for the earlier offense, the enhanced sentence in its entirety must be

run consecutively.

             It is well established for purposes of double jeopardy that

“[c]onviction as a Persistent Felony Offender is not a charge of an independent

criminal offense but rather a particular criminal status. . . . Persistent Felony

Offender proceedings involve the status of the offender and the length of the

punishment, not a separate or independent criminal offense.” White v.

Commonwealth, 770 S.W.2d 222, 224 (Ky. 1989).

             But a PFO enhancement does not automatically or implicitly

accompany the underlying offense. It appears as a separate charge in an

indictment and requires separate proof. In reviewing the case of a criminal

defendant whose total sentence of fifteen years was enhanced to fifty years by

virtue of his conviction as a PFO I, the Kentucky Supreme Court declared that

“[t]his sentencing progression unambiguously illustrates the importance of the PFO


                                         -10-
stage of the trial, and it demonstrates with disquieting clarity why the PFO phase of

the trial is not a lesser aspect of the trial proceedings[.]” Moore v. Commonwealth,

462 S.W.3d 378, 383 (Ky. 2015). The Court emphasized that the reasonable doubt

standard of proof applies to “all elements of a criminal offense, including the

enhancement provisions of the PFO statutes[.]” Id. at 385.

             Thus, when the Commonwealth seeks to enhance a sentence by means

of a PFO conviction, it is required to make an independent charge and to present

evidence at trial to prove, beyond a reasonable doubt, the specific elements of the

PFO offense as defined in KRS 532.080. Furthermore, although Riley may have

anticipated he would meet the criteria for such a charge, it was by no means a

foregone conclusion that he met the statutory requirements for such a charge. The

term “awaiting trial” simply cannot be interpreted so expansively as to include this

potential charge.

             As to the Commonwealth’s contention that the trial court’s decision

contravenes the legislative intent of the statutory provision “for stricter sentencing

for offenses committed while released on bail[,]” Moore, 990 S.W.2d at 620, we

note that Riley’s sentence was lengthened by five years as a result of the trial

court’s imposition of the statutory provision.

             For the foregoing reasons, we hold that the sentence imposed on Riley

was in accordance with the terms of KRS 533.060(3).


                                         -11-
                          Appeal No. 2019-CA-0481-MR

             In his appeal, Riley argues that he was entitled to separate trials on the

October 31 and November 6 charges. As noted above, the offenses from both

dates were charged together in one indictment on January 8, 2018. At a hearing on

May 4, 2018, defense counsel observed that the Commonwealth agreed the charges

would have to be tried separately. On June 22, 2018, however, the Commonwealth

filed a motion seeking to join all counts for one trial. The motion stated that during

pretrial negotiations, the parties had spoken of the charges in terms of two events

instead of one indictment and, initially, the trial court had scheduled a trial on the

October 31 charges and the PFO charge. The plea negotiations had failed,

however, and the Commonwealth sought to join all the counts for one trial on the

grounds of judicial economy and because they were connected or constituted a

comm on scheme or plan.

             Riley did not file a written response to the Commonwealth’s motion

and the trial court verbally ruled that the charges would need to be kept together

but did not explain its reasoning. On the first day of trial, defense counsel stated

that he was renewing his objection to trying the charges together, relying on the

same reasons he had raised earlier. We are unable to find where in the record these

earlier specific objections were presented. Consequently, we will review Riley’s

arguments under the palpable error standard of Kentucky Rules of Criminal


                                         -12-
Procedure (RCr) 10.26, as he has requested in the event we should find them to be

unpreserved. “Palpable error relief is available under RCr 10.26 only upon a

determination that manifest injustice has resulted from the error. Manifest

injustice is error [that] so seriously affect[s] the fairness, integrity, or public

reputation of the proceeding as to be shocking or jurisprudentially intolerable.”

Davidson v. Commonwealth, 548 S.W.3d 255, 261 (Ky. 2018) (citations and

internal quotation marks omitted).

              “RCr 6.18 allows for the joinder of offenses in separate counts of an

indictment provided that the offenses are of ‘the same or similar character or are

based on the same acts or transactions connected together or constituting parts of a

common scheme or plan.’” Peacher v. Commonwealth, 391 S.W.3d 821, 836 (Ky.

2013) (internal quotation marks omitted). On the other hand, RCr 8.31 provides

that “[i]f it appears that a defendant or the Commonwealth is or will be prejudiced

by a joinder of offenses . . . in an indictment . . . or by joinder for trial, the court

shall order separate trials of counts . . . or provide whatever other relief justice

requires.” RCr 8.31.

              To justify a severance of charges, “a defendant must prove that

joinder would be so prejudicial as to be unfair or unnecessarily or unreasonably

hurtful.” Elam v. Commonwealth, 500 S.W.3d 818, 822 (Ky. 2016) (quoting

Ratliff v. Commonwealth, 194 S.W.3d 258, 264 (Ky. 2006)). A trial court’s joinder


                                           -13-
determination will not be overturned “absent a showing of actual prejudice and a

clear abuse of discretion.” Id. (quoting Murray v. Commonwealth, 399 S.W.3d
398, 405 (Ky. 2013)). “This showing of prejudice cannot be based on mere

speculation, but must be supported by the record.” Hammond v. Commonwealth,

366 S.W.3d 425, 429 (Ky. 2012) (citation omitted).

             “The primary test for determining whether joinder constitutes undue

prejudice is whether evidence necessary to prove each offense would have been

admissible [under Kentucky Rules of Evidence (KRE) 404(b)] in a separate trial of

the other.” Roark v. Commonwealth, 90 S.W.3d 24, 28 (Ky. 2002); see also

Doneghy v. Commonwealth, 410 S.W.3d 95, 105 (Ky. 2013). KRE 404(b)(1)

provides that “[e]vidence of other crimes, wrongs, or acts is not admissible to

prove the character of a person in order to show action in conformity therewith. It

may, however, be admissible . . . [i]f offered for some other purpose, such as proof

of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident[.]” The nexus between the charges is sufficient for joinder if it

“does not arise simply from the proximity of the alleged crimes in time and space,

although proximity is certainly relevant, but rather from a ‘logical’ relationship

between them, some indication that they arose one from the other or otherwise in

the course of a single act or transaction, or that they both arose as parts of a

common scheme or plan.” Peacher, 391 S.W.3d at 837.


                                          -14-
             Riley argues that such a nexus does not exist between the underlying

facts of the October and November charges, with one involving a failed traffic

stop, a pursuit by automobile and foot, and a car dusted with contraband, and the

other a search pursuant to a warrant based on the work of an informant who

purchased drugs from Riley at a gas station. In order to constitute a common

scheme or plan, he contends that the evidence from the two events must be similar

enough to show a “signature crime” or “modus operandi.” Rearick v.

Commonwealth, 858 S.W.2d 185, 187 (Ky. 1993).

             In the context of considering the joinder of charges, however, the

offenses need not be sufficiently unique to constitute “signature” crimes or a

“modus operandi.” The Kentucky Supreme Court has specifically stated that, in

the absence of a “common scheme-or-plan nexus,” RCr 6.18 also permits “the

joinder of offenses of the same or similar character, such as similar rapes . . .;

separate burglaries of the same residence and related offenses against the same

victim, . . .; or the closely proximate and similarly inflicted abuse and murder of

the same child victim.” Peacher, 391 S.W.3d at 837 (citations omitted).

             Riley possessed, on two occasions close in time, a white powder

containing fentanyl, and in sufficient amounts to be indicative of trafficking. He

also possessed further evidence of trafficking in the form of drug paraphernalia and

large amounts of cash. In numerous instances, our appellate courts have approved


                                          -15-
the joinder of trafficking offenses close in time and involving the same controlled

substance. One appellant, who was charged with trafficking after he was recorded

offering to sell a pound of marijuana, argued the trial court erred in admitting

testimony that he sold a pound of marijuana to an undercover policeman

approximately four months after he was indicted. Howard v. Commonwealth, 787
S.W.2d 264, 266 (Ky. App. 1989). This Court held that the evidence was

admissible because the appellant was on trial for trafficking in marijuana and proof

of another sale four months later was evidence of a plan, scheme, or system

because it was a “crime similar to, clearly connected with, and not too remote from

the one charged.” Id.

             In another case, the Kentucky Supreme Court approved the joinder of

charges involving numerous sales of cocaine over a period of seven months,

stating, “Despite the fact that the acts leading to the charges occurred over several

months, they were not too remote from each other to prevent joinder.” Peyton v.

Commonwealth, 253 S.W.3d 504, 514 (Ky. 2008). In light of this clear precedent,

the trial of Riley’s charges together cannot constitute palpable error.

             Riley next argues that the joinder of the charges was unduly

prejudicial because it allowed the Commonwealth to skirt its burden of proving

each element of the offenses beyond a reasonable doubt and constituted improper

bolstering. He also contends that Becksted’s testimony was damaging because it


                                         -16-
revealed she and Riley’s drug use, and his complicated relationship with her and

their children. He claims that the jury’s recommendation of minimum sentences

for the felony charges and PFO enhancement signals they were not “totally sold”

on the case. Riley’s contentions are largely speculative and do not convince us that

trying the charges together was a palpable error leading to manifest injustice. Sluss

v. Commonwealth, 450 S.W.3d 279, 283 (Ky. 2014), overruled on other grounds

by Floyd v. Neal, 590 S.W.3d 245 (Ky. 2019).

                                     Conclusion

             Because the trial court did not err in its interpretation and application

of KRS 533.060(3) to Riley’s sentences and in not severing the charges for trial, its

final judgment and sentence of imprisonment is affirmed.



             ALL CONCUR.




                                         -17-
BRIEFS FOR                      BRIEFS FOR
APPELLANT/APPELLEE              APPELLEE/APPELLANT
COMMONWEALTH OF                 BRANDON SENTELL RILEY:
KENTUCKY:
                                Adam Meyer
Daniel Cameron                  Assistant Public Advocate
Attorney General of Kentucky    Frankfort, Kentucky

Christopher Henry
Assistant Attorney General
Frankfort, Kentucky




                               -18-